USCA4 Appeal: 20-1951     Doc: 44         Filed: 01/28/2022   Pg: 1 of 38




                                              PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-1951


        JOHN DOE,

                            Plaintiff - Appellant,

                     v.

        COLONEL GARY T. SETTLE, in his official capacity as Superintendent of the Virginia
        Department of State Police,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, District Judge. (2:20-cv-00190-RAJ-LRL)


        Argued: September 23, 2021                                  Decided: January 28, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior
        Circuit Judge.


        Affirmed by published opinion. Judge Richardson wrote the opinion, in which Judge
        Quattlebaum and Senior Judge Keenan joined.


        ARGUED: Kenton Craig Welkener, Jr., BOSSON LEGAL GROUP PC, Fairfax,
        Virginia, for Appellant. Michelle Shane Kallen, OFFICE OF THE ATTORNEY
        GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee. ON BRIEF: Timothy P.
        Bosson, BOSSON LEGAL GROUP PC, Fairfax, Virginia, for Appellant. Mark R.
        Herring, Attorney General, Michael A. Jagels, Acting Deputy Attorney General, Holli
        Reeves Wood, Assistant Attorney General, Toby J. Heytens, Solicitor General, Martine E.
USCA4 Appeal: 20-1951     Doc: 44        Filed: 01/28/2022    Pg: 2 of 38




        Cicconi, Deputy Solicitors General, Jessica Merry Samuels, Assistant Solicitor General,
        Kendall T. Burchard, John Marshall Fellow, OFFICE OF ATTORNEY GENERAL OF
        VIRGINIA, Richmond, Virginia, for Appellee.




                                                  2
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022        Pg: 3 of 38




        RICHARDSON, Circuit Judge:

               Two months after he turned 18, John Doe was caught having sex with his 14-year-

        old girlfriend. Given the facts of his arrest, Doe may well have been charged with “carnal

        knowledge of a child,” a Class 4 felony that prohibits sex with 13- and 14-year-old children.

        But instead he was charged with and pleaded to a lower-class felony, “taking indecent

        liberties with children,” which only prohibits behavior like propositioning a child for sex.

        Doe’s plea may have gotten him a shorter prison sentence, but due to a quirk in Virginia

        law, it also led to worse treatment by Virginia’s sex-offender registry. Both crimes

        generally put an offender on the highest tier of the registry for life, but there is a narrow

        exception to that rule. When an offender is less than 5 years older than his victim, he may

        be removed from the registry in time. But that mitigating exception only applies to carnal

        knowledge, the crime with the higher sentencing range, and not to indecent liberties. So

        while Doe may have felt lucky to only be charged with indecent liberties, given the

        potential for a lower prison sentence, that plea ended up condemning him to worse

        treatment on the registry. Because of that oddity, Doe will spend the rest of his life on

        Virginia’s sex-offender registry with no hope for relief.

               Doe—now in his 30s—sued Colonel Gary T. Settle, Superintendent of the Virginia

        Department of State Police, hoping to persuade a court to remove him from that registry

        and its burdens. Doe argues that the registry and the 5-year-gap provision violate multiple

        constitutional principles. In his Fourteenth Amendment equal protection claim, Doe asks

        us to consider why an offender convicted of having sex with a child, as Doe might have

        been, should be treated better than an offender convicted only of propositioning a child for

                                                     3
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 4 of 38




        sex, Doe’s actual charge. In his Eighth Amendment claim, Doe asks us whether a lifelong

        registration requirement is an appropriate sanction for a single nonviolent crime committed

        by a high-school student.

               Both appeals present significant issues of fairness, but at bottom, they ask us to

        question the wisdom of the Virginia legislature and its sex-offender registry. That is not

        our place. When the Constitution is invoked, our place is to determine whether state laws

        comply with the specific dictates of that document. And Virginia’s sex-offender registry

        complies with the Eighth and Fourteenth Amendments. So we affirm the district court’s

        dismissal.

        I.     Background

               A.     Facts

               When John Doe was 17 years old, he began dating a girl at his high school. She

        was 14. Months later, the two were caught having sex in a parked car behind the local

        middle school. But by then, Doe was 18 years old—18 years and 2 months, to be exact—

        and the girl was still 14—98 days from her 15th birthday. That is criminal under Virginia

        law, so Doe was arrested. Doe could have been prosecuted for a violation of “carnal

        knowledge of a child between thirteen and fifteen,” a Class 4 felony under Va. Code § 18.2-

        63 with a minimum sentence of 2 years. But he was allowed to plead to “[t]aking indecent

        liberties with children,” a lesser Class 5 felony under Va. Code § 18.2-370(A) with a

        minimum sentence of only 1 year.

               According to Doe, his attorney advised him to plead guilty to the charge, and Doe

        did so in 2008. He was sentenced to 3 years in prison but only served 4 months; the rest

                                                    4
USCA4 Appeal: 20-1951       Doc: 44           Filed: 01/28/2022   Pg: 5 of 38




        of the sentence was suspended. Doe alleges that no one mentioned the sex-offender

        registry to him before his plea. So only later did Doe realize he would have to register as

        a sex offender for the rest of his life.

               B.      Virginia’s Sex-Offender Registry

               To assist law enforcement and to help communities protect themselves from repeat

        sex offenders, Virginia created a sex-offender registry. See Va. Code § 9.1-900. The Sex

        Offender and Crimes Against Minors Registry separates offenders into three tiers based on

        the seriousness of their offenses, with Tier III status being reserved for the worst crimes,

        including rape and murder. § 9.1-902. 1

                The registry requires extensive information from all offenders:       photographs,

        fingerprints, DNA samples, home address, employer information, vehicle information, and

        internet usage information like email addresses and other online identities. § 9.1-903.

        Virginia State Police are then charged with publishing much of that information on the

        internet: name and address, employment, a photograph, and “such other information as the

        State Police may from time to time determine is necessary to preserve public safety.” § 9.1-

        913. And this is not a one-time deal; offenders must continually verify and reverify that

        information. Tier III offenders like Doe must verify their information every three months

        to start, with the chance of less frequent reporting over time. § 9.1-904. If an offender




               1
                 Tier III offenses used to be categorized as “sexually violent offenses.” See Va.
        Code §§ 9.1-902, 9.1-908 (2019). The current three-tier system was introduced in 2020,
        but the substance of the registry is largely unchanged. See generally 2020 Va. Acts ch.
        829.
                                                       5
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 6 of 38




        fails to verify his information on time, he can be charged with a felony and then required

        to verify his information even more often. §§ 9.1-904, 18.2-472.1. 2

               And those are only the periodic requirements: Certain other changes to a registered

        sex-offender’s personal information demand almost immediate notification to the

        authorities. See §§ 9.1-903(D)–(F) (requiring notification 3 days after a changed name,

        residence, employment, or vehicle registration), 9.1-903(G) (requiring notification 30

        minutes after a change in email or other internet identification), 9.1-903(D) (requiring

        notification 10 days after a move to another state). Virginia State Police must physically

        verify an offender’s registration information twice a year and can get a warrant for further

        investigation when they have probable cause to believe some registration violation has

        occurred. § 9.1-907(C). In Doe’s case, he reports to a sex-offender investigative officer

        who has been permanently assigned to him and who performs what Doe describes as

        “random home checks” every 6 months.

               Beyond simply providing information, other consequences flow from an offender’s

        status on the registry. Tier III offenders cannot enter a school during school hours without

        court-ordered permission. § 18.2-370.5. And offenders on the registry are not eligible for




               2
                 In 2017, Doe failed to verify his registration information on time. This led to
        another arrest and another guilty plea. Doe was first charged with § 18.2-472.1(B), which
        is the charge for Tier III sex offenders who fail to verify their information and which is a
        Class 6 felony with a statutory range of 1 to 6 years in prison. Va. Code § 18.2-10. But
        Doe pleaded to a lesser offense under § 18.2-472.1(A). For that failure, Doe had to wear
        an ankle monitor for 6 months and his registration duties were increased, from once a
        quarter to once a month.

                                                     6
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 7 of 38




        certain commercial driver’s licenses, cannot drive a tow-truck, and cannot work as

        rideshare drivers for companies like Uber or Lyft. §§ 46.2-116, 46.2-341.9, 46.2-2099.49.

               Not every negative consequence of having committed a sex crime is a part of the

        registry though. Take § 18.2-370.2, which prohibits a sex offender from loitering within

        100 feet of any place that they know or have reason to know is a school, daycare,

        playground, athletic facility, or gym. That criminal statute does not refer to the registry or

        its tiers. Rather, it restricts such loitering “as part of [an offender’s] sentence.” Id. And

        because this restriction is imposed as a part of the sentence and not as a part of the registry,

        it presumably still applies to sex offenders who eventually get off the registry. For

        example, kidnapping under § 18.2-47(A) is a Tier I offense that would allow a perpetrator

        to get off the registry in 15 years, but which also triggers the lifelong no-loitering

        restriction. §§ 18.2-370.2, 9.1-902. Other restrictions on sex offenders are similarly tied

        to the conviction and not the registry. See § 63.2-1205.1 (forbidding those who have “been

        convicted of an offense requiring registration” under Chapter 9 from adopting); § 18.2-

        370.4 (prohibiting certain people from working or volunteering at schools based on their

        sex offenses, without reference to the registry); § 22.1-296.1 (requiring applicants for

        public teaching positions to certify that they have not committed certain sexual offenses

        and punishing false statements). Even with these clarifications, the registry is a serious

        imposition.

               For some, there is a chance to get off the registry in time. After 15 years, most Tier

        I offenders can petition a court to be removed from the registry. § 9.1-910(A). The

        offender must have completed all court-ordered counseling and treatment and paid

                                                       7
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 8 of 38




        restitution to his victims. § 9.1-910(B). “If, after such hearing, the court is satisfied that

        such person no longer poses a risk to public safety, the court shall grant the petition.” Id.

        Tier II offenders must wait 25 years to petition for removal. § 9.1-910(A). But for

        everyone else—Tier III offenders like Doe, repeat offenders, and murderers—the registry

        is for life with no exception. See §§ 9.1-908, 9.1-910. The best Doe can hope for is to

        have his reverification duty limited to once a year. § 9.1-909.

               As we have said, the offense determines an offender’s tier on the registry, and two

        offenses are relevant here: “[c]arnal knowledge of a child between the ages of thirteen and

        fifteen years of age” under § 18.2-63(A) and “[t]aking indecent liberties with children”

        under § 18.2-370(A).

               Carnal knowledge prohibits sex with 13- and 14-year-old children. 3 Indecent

        liberties prohibits a range of behavior with children under 15 years old that leads up to but

        does not include sex acts, things like exposing your genitals to a child, proposing sex to a

        child, or enticing a child to enter a house for sex. 4 Even though there is considerable




               3
                 Section 18.2-63(A) reads in part: “If any person carnally knows, without the use
        of force, a child thirteen years of age or older but under fifteen years of age, such person
        shall be guilty of a Class 4 felony.” To “carnally know” means “any sexual bodily
        connection, not simply sexual intercourse.” Singson v. Commonwealth, 621 S.E.2d 682,
        686 (Va. Ct. App. 2005) (quoting Santillo v. Commonwealth, 517 S.E.2d 733, 740 (Va. Ct.
        App. 1999)).
               4
                Section 18.2-370 reads in part:
              A.     Any person 18 years of age or over, who, with lascivious intent, knowingly
                     and intentionally commits any of the following acts with any child under the
                     age of 15 years is guilty of a Class 5 felony:
        (Continued)
                                                      8
USCA4 Appeal: 20-1951       Doc: 44        Filed: 01/28/2022      Pg: 9 of 38




        overlap between these offenses, there are significant differences. For instance, carnal

        knowledge can be committed by adults or minors while indecent liberties can only be

        committed by adults. And carnal knowledge only includes victims of 13 and 14 years old

        while indecent liberties includes any child under 15.

               The two crimes are also treated differently by the registry. Indecent liberties is an

        out-and-out Tier III offense. Carnal knowledge is Tier III but only “where the perpetrator

        is more than five years older than the victim.” § 9.1-902. Otherwise, it is Tier I. This so-

        called Romeo-and-Juliet provision is meant to “ameliorate the sex offender registry

        requirement for teenagers convicted of consensual sex crimes.” See Virginia Crime

        Commission, “Romeo and Juliet” Laws (2007). So most adults who are convicted of either

        crime end up on Tier III, but for some young-adult offenders, the 5-year-gap provision

        makes a difference. Carnal-knowledge offenders who are less than 5 years older than their

        victims—which will include some 18- and 19-year-olds—are Tier I and can petition to be

        removed from the registry after 15 years. But indecent-liberties offenders—even 18- and

        19-year-olds within the 5-year Romeo-and-Juliet window—will always be Tier III.




                      (1)    Expose his or her sexual or genital parts to any child . . . or propose
                             that any such child expose his or her sexual or genital parts to such
                             person; or . . .
                      (3)    Propose that any such child feel or fondle his own sexual or genital
                             parts or the sexual or genital parts of such person or propose that such
                             person feel or fondle the sexual or genital parts of any such child; or
                      (4)    Propose to such child the performance of an act of sexual
                             intercourse . . . ; or
                      (5)    Entice, allure, persuade, or invite any such child to enter [a place] for
                             any of the purposes set forth in the preceding subdivisions of this
                             subsection.
                                                     9
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 10 of 38




        II.    Discussion

               After more than a decade on the sex-offender registry, Doe argues that his Tier III

        classification violates the federal and Virginia constitutions. The district court dismissed

        Doe’s federal claims for failure to state a claim, and once those federal claims were gone,

        the district court declined to exercise supplemental jurisdiction over the state claims. 5 Doe

        appealed and we have jurisdiction. 28 U.S.C. § 1291.

               A.     Equal Protection Claim

               “No State shall . . . deny to any person within its jurisdiction the equal protection of

        the laws.” U.S. Const. amend. XIV. The Equal Protection Clause embodies a simple

        principle of government: “[A]ll persons similarly situated should be treated alike.” City

        of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Courts have distilled that

        aspirational standard into a two-part test. First, a plaintiff must prove that he has been

        treated differently from others who are similarly situated to him. Second, if he makes out

        that initial showing, the court must consider whether the classification can be justified



               5
                  The district court granted Doe leave to pursue this lawsuit under a pseudonym, but
        it is not clear why. A litigation pseudonym is a “rare dispensation.” Doe v. Public Citizen,
        749 F.3d 246, 274 (4th Cir. 2014) (citing James v. Jacobson, 6 F.3d 233, 238 (4th Cir.
        1993)); cf. Eugene Volokh, The Law of Pseudonymous Litigation (Draft Jan. 13,
        2021). The public has a strong interest in knowing the names of parties, and it is the district
        court’s job to ensure that a party’s individual interest in anonymity truly outweighs the
        public interest in open-air litigation. While a litigant’s identity may not be as important in
        purely legal or facial challenges, see Doe v. Megless, 654 F.3d 404, 409 (3d Cir. 2011),
        most of Doe’s arguments in favor of using a pseudonym were based on the theory that it
        would be a burden to reveal his sex-offender status to the public. But Doe has already been
        publicly revealed as a sex offender. That is what the sex-offender registry does. So
        perhaps the district court incorrectly balanced the interests here. But since this issue has
        gone unchallenged and unbriefed, we leave any reconsideration to the district court.
                                                      10
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 11 of 38




        under the appropriate level of constitutional scrutiny. Morrison v. Garraghty, 239 F.3d

        648, 654 (4th Cir. 2001). Both parties here agree that there is no fundamental right or

        suspect classification at issue to trigger heightened scrutiny, so if we get to the second step,

        we apply rational-basis review. See Nordlinger v. Hahn, 505 U.S. 1, 10 (1992).

               Doe’s equal protection claim focuses on the differential treatment created by the

        beneficial application of the Romeo-and-Juliet provision to offenders convicted of carnal

        knowledge while no Romeo-and-Juliet provision applies for those convicted of indecent

        liberties. So to make out an equal protection claim, Doe—having been convicted of

        indecent liberties—must prove that he is similarly situated to someone convicted of carnal

        knowledge. Then he must show that the distinction in the sex-offender registry between

        that crime and indecent liberties fails rational-basis review. While we assume without

        deciding that Doe may be similarly situated to offenders convicted of carnal knowledge,

        he fails to make the exceptional showing required to defeat a state law under rational-basis

        review.

                      1.      Similarly Situated

               Doe argues that he is similarly situated to a hypothetical person convicted of carnal

        knowledge whose victim was also within the Romeo-and-Juliet provision’s 5-year

        window. To make out this first part of an equal protection claim, Doe must show that these

        two groups—those convicted of indecent liberties and those convicted of carnal

        knowledge—are “in all relevant respects alike.” Nordlinger, 505 U.S. at 10.




                                                      11
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 12 of 38




               Doe’s best argument to make this showing relies on Skinner v. Oklahoma ex rel.

        Williamson, 316 U.S. 535, 538–39 (1942). 6 In Skinner, the Supreme Court held that

        Oklahoma’s Habitual Criminal Sterilization Act violated the Equal Protection Clause. Id.

        at 536; Oklahoma Habitual Criminal Sterilization Act, 1935 Okla. Sess. Laws 94–99. That

        law authorized the sterilization of criminals who had been convicted of three separate

        felonies “involving moral turpitude.” Oklahoma Habitual Criminal Sterilization Act, § 3.

        Felonies “involving moral turpitude” included larceny but expressly excluded certain

        offenses, including embezzlement. § 24A. Skinner had been convicted of three larcenies:

        once for stealing chickens and twice for armed robbery. So a judgment was entered

        requiring sterilization. Skinner, 316 U.S. at 537. Skinner argued that there was no

        legitimate reason to sterilize him as a three-time larcenist but not a three-time embezzler.

        The Supreme Court agreed: “When the law lays an unequal hand on those who have

        committed intrinsically the same quality of offense . . . it has made an invidious


               6
                 Virginia asks us to rely on cases like Waddell v. Department of Correction, 680
        F.3d 384, 390 n.5 (4th Cir. 2012), which hold that there is no equal protection issue where
        prisoners are given different sentences for their crimes. See also United States v. Pierce,
        409 F.3d 228, 235 (4th Cir. 2005); United States v. Hughes, 632 F.3d 956, 961 (6th Cir.
        2011); Hardin v. State, 587 S.E.2d 634, 636 (Ga. 2003); People v. Strean, 74 P.3d 387, 395
        (Colo. App. 2002). But see People v. Hofsheier, 129 P.3d 29, 36 (Cal. 2006) (“It may well
        be that in most cases . . . persons who commit different crimes are not similarly situated,
        but there is not and cannot be an absolute rule to this effect, because the decision of the
        Legislature to distinguish between similar criminal acts is itself a decision subject to equal
        protection scrutiny.”), rev’d on other grounds, Johnson v. Dep’t of Justice, 341 P.3d 1075
        (Cal. 2015). But those cases deal with direct punishment; here we are dealing with
        collateral consequences applied categorically to criminal offenses, and in such cases,
        Skinner controls. Cf. Rinaldi v. Yeager, 384 U.S. 305, 308–09 (1966) (“The Equal
        Protection Clause requires more of a state law than nondiscriminatory application within
        the class it establishes. It also imposes a requirement of some rationality in the nature of
        the class singled out.”).
                                                     12
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022     Pg: 13 of 38




        discrimination.” Id. at 542. At the next step the Court struck down the law, finding the

        different treatment of similarly situated defendants unjustified. While that outcome was

        reached under strict scrutiny and not the rational-basis test we use here, by the nature of

        the two-step equal protection inquiry described above, the Court’s opinion necessarily

        included a holding that the larcenist and the embezzler were similarly situated with respect

        to the Oklahoma sterilization law.

               Virginia wants to distinguish Skinner by the fact that it applies strict scrutiny, which

        of course it does, but that puts the cart before the horse. The level of scrutiny is the second

        step in the analysis. At this first step, we only ask whether the defendant and his

        hypothetical counterpart are similarly situated. On that question, Skinner binds us. When

        a law imposes collateral consequences based on criminal convictions, two impacted

        offenders who are treated differently can be similarly situated if their convictions are

        similar enough. The only question is how similar the crimes must be.

               Consider first the two crimes at issue in Skinner. Larceny and embezzlement have

        much in common. Larceny requires taking possession of another’s property with the intent

        to steal and without consent. See Wm. L. Clark & Wm. L. Marshall, A Treatise on the Law

        of Crimes §§ 303, 315, at 378, 399 (3d ed. 1927); William E. Mikell, Criminal Law, 15

        Modern American Law § 164, at 177 (Eugene Allen Gilmore ed., 1921); see also 3 Wayne

        R. LaFave, Substantive Criminal Law § 19.1(a) (3d ed., 2020 update). Embezzlement

        requires the fraudulent conversion of the property of another by someone who is already

        in lawful possession. Clark & Marshall, supra, § 341, at 450; Mikell, supra, § 164, at 177;

        LaFave, supra, § 19.6(a). Both crimes, therefore, involve the unauthorized taking of

                                                      13
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 14 of 38




        another’s property. And in Oklahoma at the time, larceny and embezzlement were

        punished in the same manner when the same amount was taken. Skinner, 361 U.S. at 538

        (citing 21 Okla. Stat. tit. 21, §§ 1462, 1705 (1942)). Whether $20 was stolen by larceny or

        stolen by embezzlement, the punishment was the same.

               In Justice Douglas’s words, the only real distinction between the two is “when the

        felonious intent arose.” Id. at 539. 7 In fact, the reason we have two crimes instead of one

        is largely path dependent: The creation of embezzlement was to fill a loophole in the old

        common law definition of larceny, which required a “trespass in the taking” and let many

        would-be embezzlers off the hook. See LaFave, supra, § 19.6(a). For this reason, the

        Model Penal Code suggests consolidating larceny and embezzlement (among other crimes)

        into a single offense called simply “theft.” Model Penal Code § 223.1 explanatory note for

        Sections 223.1-223.9 (Am. L. Inst., Proposed Official Draft 1962). So when the Supreme

        Court looked at the “highly technical” and “close distinctions” between the crimes that are

        based in part on historical accident, they held that “the nature of the two crimes is

        intrinsically the same.” Skinner, 316 U.S. at 539–40, 542. The larcenist and the embezzler

        were sufficiently similarly situated with respect to the sterilization law.

               Even with Skinner as our guide, it is not exactly clear how to sort distinctions that

        alter the very nature of a crime from distinctions that merely rearrange the furniture.



               7
                 That probably understates the difference. It assumes that every larcenist would
        eventually obtain lawful possession if they were only patient enough to wait. In fact, it is
        likely that many larcenists would never have the opportunity to embezzle because they
        would never be given lawful possession. So there is something more going on here than a
        simple difference in timing.
                                                      14
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 15 of 38




        Virginia points to four distinctions that make indecent liberties and carnal knowledge

        different enough to escape Skinner: the acts and mental states required to commit each

        crime, the age of the defendants, and the age of the victims. We discuss each in turn.

               To start, while the crimes certainly proscribe different acts, that is only true to an

        extent. Carnal knowledge is precise; it covers only the act of sex with a child, without

        force, and sometimes, without consent. § 18.2-63. Indecent liberties is broader; it covers

        any of the following: exposing one’s genitals to a child or asking the child to expose

        himself; proposing that the child feel or fondle himself or others; proposing sex, anal sex,

        cunnilingus, fellatio, or anilingus to the child; or enticing or inviting the child into some

        place to do anything else on the list. § 18.2-370. There is no denying that the crimes cover

        different territory, but there is significant similarity. Indecent liberties may not quite be a

        lesser-included offense of carnal knowledge, because there are no actual overlapping

        elements, but indecent liberties includes the potential avenues leading up to carnal

        knowledge: enticing, inviting, proposing, and undressing. In short, it is hard to imagine

        how one might commit carnal knowledge without committing indecent liberties on the

        way. Viewed from another angle, any offender convicted of carnal knowledge likely has

        gone at least as far as indecent liberties; the usual difference is he has gone further. While

        there are differences here, the differences mostly comprise the worse behavior of the better-

        treated offender, so it is not clear that these differences separate the intrinsic nature of the

        crimes.

               Next, the mental states. There are two possible differences in the mental states of

        these crimes: a “lascivious intent” element and a knowledge-of-age element. But again, it

                                                      15
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022     Pg: 16 of 38




        is not clear that either definitively splits these crimes. First, there is some unpublished

        Virginia caselaw that suggests that, unlike carnal knowledge, indecent liberties may require

        knowledge of the victim’s age. See Detzler v. Commonwealth, No. 1779-08-4, 2010 WL

        1286350, at *3 (Va. Ct. App. Apr. 6, 2010). But the better reading of how Virginia

        interprets its own law is that neither crime requires knowledge of the age of the victim:

        “[W]here sexual crimes involve actual or attempted physical contact with a minor, a

        defendant’s knowledge of the victim's age need not be shown in order to prove the

        defendant’s guilt.” Kilpatrick v. Commonwealth, 857 S.E.2d 163, 174 (Va. Ct. App. 2021);

        see also Rainey v. Commonwealth, 193 S.E. 501, 501–02 (Va. 1937); Va. Prac. Jury

        Instruction § 88:15 (“Even if the defendant did not know her actual age, for any reason at

        all, that is not a defense to [Va. Code § 18.2-63].”).

               For the second possible mental-state difference, the indecent liberties statute

        requires “lascivious intent,” but the carnal knowledge statute has no such language. That

        phrase “describes a state of mind that is eager for sexual indulgence, desirous of inciting

        to lust or of inciting sexual desire and appetite.” McKeon v. Commonwealth, 175 S.E.2d

        282, 284 (Va. 1970). On a first pass, it is hard to see how there is any meaningful difference

        between the mental states of these two crimes where one requires a desire to indulge in sex

        and the other requires the actual indulgence in sex. While it might gesture at a difference

        between normal sexual desire and something “shameful or morbid,” cf. Roth v. United

        States, 354 U.S. 476, 487 & n.20 (1957), carnal knowledge requires its own “shameful or

        morbid” act—the act of sex with a child under the age of qualified consent. Instead,

        “lascivious intent” might make an exception for less morally culpable cases, like the loving

                                                      16
USCA4 Appeal: 20-1951         Doc: 44       Filed: 01/28/2022     Pg: 17 of 38




        boyfriend. But the facts of this very case disprove that reading, since by all accounts, Doe

        was in a romantic relationship with his victim and was convicted of indecent liberties

        anyway. So again, it is hard to say that any difference in the mental states is more than

        “highly technical.”

               Finally, the crimes involve different age requirements for both defendants and

        victims. Indecent liberties can only be committed by adults. Va. Code § 18.2-370 (“Any

        person 18 years of age or over . . . ”). Carnal knowledge has no age limit, so it will include

        some child-offenders. § 18.2-63. Carnal knowledge can only be committed against 13- or

        14-year-olds. Id. 8 Indecent liberties can be committed against “any child under the age of

        15 years.” § 18.2-370. Virginia argues that these differences alone make the crimes

        dissimilar enough to avoid any scrutiny under the Equal Protection Clause. That only one

        statute contemplates child-offenders and the other statute contemplates much younger

        victims, see, e.g., Bass v. Commonwealth, 829 S.E.2d 554, 556 (Va. Ct. App. 2019) (8-

        year-old victim), may well separate these crimes enough to avoid Skinner.

               In response, Doe argues that if you view the crimes through the lens of the Romeo-

        and-Juliet provision, the age differences mostly disappear. For example, because indecent

        liberties can only be committed by those 18 or older, the 5-year-gap provision would, if

        extended to indecent liberties, only ever apply to 13-year-old victims at the youngest, just

        the same as carnal knowledge. Something similar happens with the age of the defendants.


               8
                  This may seem like a curiously narrow law, but it makes sense in context. Under
        Virginia law, sex with a child under 13 is the more serious crime of rape, and on the other
        side, it is only a misdemeanor for an adult to have sex with a 15-, 16-, or 17-year-old. Va.
        Code § 18.2-371. Carnal knowledge fits between these two.
                                                     17
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 18 of 38




        If the provision was applied to both crimes, it is a mathematical certainty that some adults

        would get the benefit under both, notwithstanding that carnal knowledge can be committed

        by children while indecent liberties cannot. So Doe correctly points out that, once you

        accept the framing of the 5-year gap, we know that even if the provision was applied to

        both crimes, it would never apply to child-victims younger than 13 and would always

        benefit some adult offenders. In other words, Doe argues that because the mitigating

        provision narrowly focuses on victims and defendants who are close in age, the broader

        age differences between the crimes are no longer a “relevant respect” in which the crimes

        are different. See Nordlinger, 505 U.S. at 10 (emphasis added).

               In total then, Doe contends that under Skinner and viewed properly through the

        Romeo-and-Juliet provision, indecent liberties and carnal knowledge are “intrinsically the

        same quality of offense”—both are Tier III sex crimes with child victims and young-adult

        defendants, that are nonviolent and that do not include other aggravating factors. To ratify

        that argument, we would need agree that none of the offered distinctions—neither

        separately nor in the aggregate—make the crimes intrinsically different. Further, we would

        need to use the Romeo-and-Juliet provision as Doe suggests, as a lens to simplify away the

        age distinctions between the crimes. It is not clear whether we would be justified in doing

        so, and even that step would not simplify away the fact that only carnal knowledge

        contemplates child-offenders. But in any event, we need not take that step. We can assume

        without deciding that Doe is similarly situated to the offender convicted of carnal

        knowledge because Doe’s claim will fail at the next step.



                                                    18
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 19 of 38




               2.     Rational-Basis Review

               Now we move to constitutional scrutiny, and with no suspect class or fundamental

        right, we apply rational-basis review. This test represents a powerful presumption of

        validity. Lyng v. Auto. Workers, 485 U.S. 360, 370 (1988). The showing required to

        overturn that presumption is steep.       A challenger must show there is no “rational

        relationship between the disparity of treatment and some legitimate governmental

        purpose.” Heller v. Doe, 509 U.S. 312, 320 (1993). The state need not make any showing;

        no evidence of any kind is required; reasonable speculation is enough. FCC v. Beach

        Commc’ns, Inc., 508 U.S. 307, 315 (1993). As for the justification, any conceivable reason

        will do. It does not matter what motivated the classification. Id. at 315. Nor is there any

        place in rational-basis review to question the wisdom or logic of a state’s legislation; rough

        line-drawing, even “illogical” or “unscientific” line drawing, is often necessary to

        governing. Heller, 509 U.S. at 321 (citing Metropolis Theater Co. v. City of Chicago, 228

        U.S. 61, 69–70 (1913)). And unlike higher levels of scrutiny, there is no tailoring

        requirement under rational-basis review. Id. All that is needed is an imperfect fit between

        a plausible reason and some legitimate end. In total, this test requires an extraordinary

        showing by a plaintiff like Doe: He must “‘negate every conceivable basis which might

        support’ the legislation.” Giarratano v. Johnson, 521 F.3d 298, 303 (4th Cir. 2008)

        (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)).

               Before applying this test, a clarification about the level of generality at which we

        should apply it. For an equal protection challenge, we must justify the classification itself,

        not the broad statutory scheme in which the classification resides. See Beach Commc’ns,

                                                     19
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 20 of 38




        508 U.S. at 313; Sylvia Dev. Corp. v. Calvert Cnty., 48 F.3d 810, 819 (4th Cir. 1995) (“If

        the classification utilized is explicitly stated on the face of a statute . . . , then the equal

        protection analysis requires us to determine whether an appropriate relationship exists

        between the legislative purpose and the classification adopted to achieve that purpose.”).

        But we must also avoid focusing too precisely on how “general lines . . . may affect

        particular individuals.” Wilson v. Lyng, 856 F.2d 630, 633 (4th Cir. 1988). Our focus must

        be on the provision, not the person and not the whole scheme. At this point, we need not

        decide whether the sex-offender registry as a whole is justifiable—though it surely is. Here

        we must justify the Romeo-and-Juliet provision that provides mitigation only for some;

        that is the classification that Doe challenges.

               One argument that Virginia makes in defense of its law is that the two crimes are

        different in nature, as if that justifies the worse treatment for indecent liberties. This is

        where Doe’s common-sense argument is at its best. We do not see how worse treatment

        for people in Doe’s shoes is rationally related to the different natures of the acts. Carnal

        knowledge is by all accounts the worse crime. Sex with a child is worse than asking the

        child for sex. And a rational response would be to treat the worse crime worse. Cf. People

        in Int. of Z.B., 757 N.W.2d 595, 600 (S.D. 2008) (finding an equal protection violation

        where juvenile sex offenders were treated worse than adult sex offenders). Virginia does

        just that in sentencing. Compare Va. Code § 18.2-63 (carnal knowledge is a Class 4

        felony), with § 18.2-370 (indecent liberties is a Class 5 felony), by way of § 18.2-10

        (describing the more severe punishments for Class 4 felonies). So if this were the only

        justification that could uphold this classification, it may well fail.

                                                       20
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 21 of 38




               But there is a better justification. In fact, we are tasked with imagining any

        conceivable justification for this classification, see Beach Commc’ns, 508 U.S. at 315, and

        there is at least one that will do: ensuring that children do not become Tier III sex

        offenders. Above we mentioned how carnal knowledge can involve 15-, 16-, and 17-year-

        old offenders and how indecent liberties only ever involves offenders over 18. While that

        minor distinction may not definitively separate the two crimes in our similarly situated

        analysis, it is decisive here. We do not doubt that the government has a legitimate interest

        in not imposing its harshest collateral consequences on children, even children who commit

        serious felonies. Cf. Graham v. Florida, 560 U.S. 48, 68 (2010). And this 5-year-gap

        provision is at least rationally related to that purpose. It ensures that, even though children




                                                      21
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 22 of 38




        can be charged and convicted of carnal knowledge, they will not become Tier III offenders

        on the sex-offender registry. 9 That is enough to uphold this distinction. 10

                   The differential treatment between carnal knowledge and indecent liberties

        offenders satisfies rational-basis scrutiny. So Doe’s equal protection claim must fail, and

        we affirm the district court.




               9
                  More detail is needed to fully bring the point home. Carnal knowledge is split into
        two subsections, which are treated separately by the registry, 18.2-63(A) and 18.2-63(B).
        Subsection (A) provides: “If any person carnally knows, without the use of force, a
        child . . . , such person shall be guilty.” That subsection is Tier III as a default. Subsection
        (B) reads: “If any person carnally knows, without the use of force, a child . . . who consents
        to sexual intercourse and the accused is a minor . . . , the accused shall be guilty.”
        (emphasis added). That subsection is Tier I as a default. The Romeo-and-Juliet provision
        only applies to subsection (A) and not to subsection (B). At first blush, it might appear
        that all child-perpetrators would fall into subsection (B), which looks to see whether the
        “accused is a minor.” That might defeat this protect-the-kids justification for the provision
        granting mercy to subsection (A) offenders. But there is yet another distinction in
        subsection (B) that is missing from (A): “consent.” So the language of the statute appears
        to allow some children to be prosecuted under (A)—those who carnally know a child,
        without force, but also without consent. The category of no-force, no-consent is with all
        likelihood a small one, but it is conceivable that the 5-year-gap provision was meant to
        ensure that any child who fell into that category would be spared Tier III treatment.
               10
                  This may not have been the real motivation for this provision. Va. Code § 9.1-
        902 (using a more natural phrase to protect children, “where the perpetrator is 18 years of
        age or older,” in the same statutory sentence as our Romeo-and-Juliet provision); S.B. 590,
        2008 Sess. (Va. 2008) (offering an early draft of the Romeo-and-Juliet provision that
        includes both an under-21 clause and the 5-year-gap clause, suggesting that the 5-year-gap
        was not meant solely to protect child perpetrators); Virginia Crime Commission, “Romeo
        and Juliet” Laws (2007) (describing how best to implement Romeo-and-Juliet laws in
        Virginia, published to the legislature a year before the provision here was added); see also
        Report of the Va. Crime Comm’n, Sex Offenders in Virginia 21 (2006) (discussing how
        carnal knowledge involved the highest recidivism rates among covered sex crimes (34%)
        and indecent liberties was among the lowest (14–18%)). But all that is irrelevant to the
        rational-basis analysis where we operate in pure hypothetical. See Beach Commc’ns, 508
        U.S. at 315.
                                                      22
USCA4 Appeal: 20-1951        Doc: 44         Filed: 01/28/2022      Pg: 23 of 38




                 B.     Eighth Amendment Claim

                 Doe also claims that his placement on the Virginia sex-offender registry violates the

        Eighth Amendment’s prohibition on “cruel and unusual punishments.” U.S. Const. amend.

        VIII. Because the Clause only regulates “punishments,” we must begin our analysis by

        determining whether Virginia’s sex-offender registry is “punishment” before moving on to

        consider whether it is cruel and unusual. A cruel-and-unusual regulation may violate other

        constitutional protections, but unless it is a punishment, the Eighth Amendment does not

        apply.

                 The Supreme Court has created a two-part test for determining whether a statute

        imposes punishment. First, we must ask if the legislature intended to inflict punishment,

        which is a question of statutory interpretation. Smith v. Doe, 538 U.S. 84, 92 (2003). 11 If

        we find the intent was punitive, that is end of the inquiry. If not, we then must look to the

        effects of the law. Id. If the effects are punitive, they may override the legislature’s intent,

        but we must give deference to the legislature on this point, and we will require “the clearest

        proof” to overturn those intentions. Id. at 105. The Court has devised a multi-factor test

        to determine whether the punitive effect of the law is so overwhelming that it negates the

        State’s nonpunitive intentions. See Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168–69




                 Smith is an Ex Post Facto Clause case, but the punishment analysis is the same in
                 11

        both contexts. See United States v. Under Seal, 709 F.3d 257, 263 (4th Cir. 2013); Does
        1-7 v. Abbott, 945 F.3d 307, 313 n.9 (5th Cir. 2019).

                                                      23
USCA4 Appeal: 20-1951       Doc: 44        Filed: 01/28/2022     Pg: 24 of 38




        (1963); Smith, 538 U.S. at 96. 12 The Virginia sex-offender registry is not a punishment at

        either step.

                       1.    Punitive Intent

               We start by looking to the Virginia legislature’s intent, which is largely a question

        of statutory interpretation, Smith, 538 U.S. at 92, and helpfully, Virginia’s intention is



               12
                    Other legal commentators and linguists have defined punishment more
        straightforwardly. William Blackstone, for instance, defined punishment in his famous
        Commentaries as “evils or inconveniences consequent upon crimes and misdemeanors;
        being devised, denounced, and inflicted by human laws, in consequence of disobedience
        or misbehavior in those to regulate whose conduct such laws were respectively made.” 4
        William Blackstone, Commentaries on the Laws of England *7. He thought that
        punishment was “chiefly intended for the prevention of future crime,” id. at *12, 16, and
        that prevention was accomplished in three primary ways: by amending the offender’s
        behavior, by depriving the offender of the ability to do evil, or by making “a terror of his
        example,” id. at *12.
                The legal philosopher H.L.A. Hart used a similar definition. For a legal obligation
        to be characterized a legal punishment: “(i) It must involve pain or other consequences
        normally considered unpleasant. (ii) It must be for an offence against legal rules. (iii) It
        must be of an actual or supposed offender for his offence. (iv) It must be intentionally
        administered by human beings other than the offender. (v) It must be imposed and
        administered by an authority constituted by a legal system against which the offence is
        committed.” See H.L.A. Hart, Punishment and Responsibility 4–5 (1968).
                Justice Stephen Field offered this definition in the 19th century: “The deprivation
        of any rights, civil or political, previously enjoyed, may be punishment, the circumstances
        attending and the causes of the deprivation determining this fact.” Cummings v. Missouri,
        71 U.S. 277, 286 (1866).
                Founding era legal dictionaries echo this focus on the cause-and-effect interaction
        between a legal violation and the imposition of some negative consequence by the state.
        See, e.g., Samuel Johnson, A Dictionary of the English Language, (10th ed. 1792) (“Any
        infliction imposed in vengeance of a crime”); Noah Webster, An American Dictionary of
        the English Language (1828) (“Any pain or suffering inflicted on a person for a crime or
        offense, by the authority to which the offender is subject”); Giles Jacob, A New Law
        Dictionary (1782) (“Is the penalty for transgressing the law: And as debts are discharged
        to private persons by payment; so obligations to the public, for disturbing society, are
        discharged when the offender undergoes the punishment inflicted for his offense.”).
                But we follow the Supreme Court’s two-part test.
                                                    24
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 25 of 38




        written right into the code. Section 9.1-900 is called “Purposes of the Sex Offender and

        Crimes Against Minors Registry,” and it aims “to assist the efforts of law-enforcement

        agencies and others to protect their communities and families from repeat offenders and to

        protect children from becoming victims of criminal offenders by helping to prevent such

        individuals from being allowed to work directly with children.” Though community

        protection and deterrence are goals of both criminal and civil legislation, the Supreme

        Court in Smith tells us that a state can pursue objectives like these through a regulatory

        scheme without making the statute a “punishment.” 538 U.S. at 93–94 (holding that a

        statement of purpose to “protect[] the public from sex offenders” showed nonpunitive

        legislative intent); see also United States v. One Assortment of 89 Firearms, 465 U.S. 354,

        364 (1984) (“Keeping potentially dangerous weapons out of the hands of unlicensed

        dealers is a goal plainly more remedial than punitive.”). Considering Smith, the Virginia

        sex-offender registry and its statement of purpose cannot be read as expressing a punitive

        intent. See also Prynne v. Settle, 848 F. App’x 93, 100 (4th Cir. 2021).

               Doe makes several contrary arguments, but none can shift our reading of the

        statutory purpose. He points out that some of the registry’s requirements are set out in the

        Virginia criminal code. See, e.g., Va. Code § 18.2-370.5 (prohibiting entering schools and

        daycares). The Supreme Court has rejected an argument just like this one. Smith, 538 U.S.

        at 94 (“The location and labels of a statutory provision do not by themselves transform a

        civil remedy into a criminal one.”). Doe also argues that punitive intent is shown by the

        fact that the registry only applies to convicts and is administered by law enforcement. The

        Supreme Court has rejected that argument too. See id. at 95–96.

                                                    25
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 26 of 38




               Doe’s best argument has not yet been resolved by the Supreme Court. He notes that

        the sex-offender registry was originally set up within the criminal code and lacked any

        statement of purpose. See Va. Code §§ 19.2-298.1–298.4, repealed by 2003 Va. Acts ch.

        584. It was only after Smith that the Virginia legislature moved the registry and added the

        statement of purpose. See generally 2003 Va. Acts ch. 584. A cynical mind might read

        this history as gamesmanship, reconfiguring the state law to avoid federal constitutional

        review. But we read this as more evidence that Virginia has no punitive intent and simply

        wanted to be clear about it.

               Even if we were tempted to question the legislature’s sincerity, a Virginia

        intermediate appellate court has interpreted this statute and held that it is not penal. Kitze

        v. Commonwealth, 475 S.E.2d 830, 832 (Va. Ct. App. 1996). And “we generally treat

        intermediate appellate-court decisions as good evidence of state law,” absent good reason

        to doubt their conclusions. United States v. Smith, 939 F.3d 612, 617 (4th Cir. 2019). As

        explained above, we have every reason to agree with the Virginia court’s statutory

        interpretation that the Virginia legislature’s intent was not penal. So we will not second-

        guess both the Virginia legislature and the Virginia judiciary on this point.

               Because we find that the Virginia sex-offender registry was intended to be a civil

        regulation and not a punishment, we move on to Smith’s next step and ask if the law’s

        punitive effect is so overwhelming that it negates the State’s intentions.

                      2.     Punitive Effect

               To assess punitive effect, we look to the list of seven factors first compiled in

        Kennedy v. Mendoza-Martinez, 372 U.S. at 168–69, and then adopted in Smith. 538 U.S.

                                                     26
USCA4 Appeal: 20-1951      Doc: 44        Filed: 01/28/2022     Pg: 27 of 38




        at 97. These factors have been used in a handful of constitutional contexts—Ex Post Facto

        Clause, Sixth Amendment, and Eighth Amendment—and they create a framework for a

        general, constitutional theory of a “punishment.” See id. In the sex-registry context, the

        Supreme Court has focused on 5 of these factors, whether the scheme:

                     (1) has been regarded in our history and traditions as punishment;
                     (2) imposes an affirmative disability or restraint;
                     (3) promotes the traditional aims of punishment;
                     (4) has a rational connection to a nonpunitive purpose; [and]
                     (5) is excessive with respect to this purpose.

        United States v. Wass, 954 F.3d 184, 193 (4th Cir. 2020) (quoting Smith, 538 U.S. at 105)

        (cleaned up and reformatted). 13 We must consider each of these factors in turn and

        determine whether the sum provides the “clearest proof” that the registry is punitive in

        effect. Smith, 538 U.S. at 105.

              But we do not operate in the open field; both the Supreme Court and this Court have

        applied this test to sex-offender-registration laws before—the Supreme Court considered

        the Alaska Sex Offender Registration Act in Smith and this Court considered the federal

        Sex Offender Registration and Notification Act in Under Seal. 14 Each court found the


              13
                  In Smith, Justice Kennedy declines to consider a sixth Mendoza-Martinez factor,
        whether the behavior was already a crime before the law was passed, because, he says,
        “recidivism was the statutory concern” of the registration scheme. 538 U.S. at 105; see
        also Under Seal, 709 F.3d at 264 n.5. While common-sense definitions of punishment
        often look to whether the “evils [are] consequent upon crimes,” 4 Blackstone, at *7; see
        also Hart, at 4–5, we are bound by the Supreme Court’s reasoning on this point and will
        not consider this factor.
              14
                 We have also considered the punitive effects of Virginia’s registry, but only in
        unpublished opinions. Prynne, 848 F. App’x 93; Ballard v. F.B.I., Chief, 102 F. App’x
        828, 829 (4th Cir. 2004).

                                                   27
USCA4 Appeal: 20-1951        Doc: 44           Filed: 01/28/2022   Pg: 28 of 38




        registry to lack the overwhelming punitive effects needed to overturn legislative intent. In

        Smith, Alaska’s sex-offender registry and notification law included many of the same

        regulations as the Virginia registry here: prompt registration, fingerprinting, large amounts

        of information, notification of movement, the threat of criminal prosecution for

        noncompliance, and the posting of a convict’s photo, information, and status on the

        internet. See 538 U.S. at 89–91. In Under Seal, the federal registry included a statement

        of purpose much like the one in Virginia’s registry and most of the same requirements:

        registration, regular in-person verification, and the provision and publication of personal

        information. See 709 F.3d at 260–61. While we examine Virginia’s registry under the

        Mendoza-Martinez factors and find some differences from the schemes considered in Smith

        and Under Seal, we cannot find that Virginia’s registry is so different from these other

        registries that the result is different.

               Rational connection to a nonpunitive purpose. Because Smith tells us that this is

        the most significant factor in assessing punitive effect, we begin here, and Virginia’s sex-

        offender registry is rationally connected to the legitimate goal of public safety. 538 U.S.

        at 102 (holding that the statute need not have “a close or perfect fit with the nonpunitive

        aims it seeks to advance”); Doe v. Miller, 405 F.3d 700, 721 (8th Cir. 2005) (suggesting

        that this factor “is not demanding”). Both Smith and Under Seal found that the registries

        there related to the purpose of “alerting the public to the risk of sex offenders in their

        communit[y].” See Smith, 538 U.S. at 103; Under Seal, 709 F.3d at 265. The same is true

        here. The statute explicitly adopts this purpose. Va. Code § 9.1-900. Public safety is a



                                                       28
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022       Pg: 29 of 38




        quintessentially legitimate justification, and these registries are no doubt connected to that

        goal. See Shaw v. Patton, 823 F.3d 556, 573–74 (10th Cir. 2016).

               Some courts have found that sex-offender registries may increase recidivism and

        therefore harm public safety, but the Virginia legislature is free to disagree with that

        empirical prediction or pursue other goals like investigatory efficiency. See Kitze, 475

        S.E.2d at 832–34 (offering similar justifications for the Virginia law); Am. C.L. Union of

        Nevada v. Masto, 670 F.3d 1046, 1057 (9th Cir. 2012). But see Does #1-5 v. Snyder, 834

        F.3d 696, 704–05 (6th Cir. 2016) (finding that studies showing a limited effect on

        recidivism suggest there is not a reasonable fit); In Int. of T.H., 913 N.W.2d 578, 595 (Iowa

        2018) (same for juveniles); People ex rel. T.B., 489 P.3d 752, 768 (Colo. 2021) (same).

               Because this factor favors Virginia and because it is the most important factor, this

        is strong evidence that the law is nonpunitive in effect.

               Excessive with respect to its purposes. This excessiveness inquiry is not about

        second-guessing the legislature’s choice of solution; we only ask whether the chosen means

        are “reasonable in light of the nonpunitive objective.” Smith, 538 U.S. at 105. This inquiry

        is reminiscent of the rational basis test we have already considered; the Virginia legislature

        is due our deference, and we may only question their work in rare circumstances. We need

        only confirm that fit between the purpose and its execution is reasonable. The registry

        furthers the nonpunitive goal of public safety.

               Doe argues that it is excessive in doing so. We disagree. The information required

        of the offenders is useful and relevant to the purposes of the law and helps ensure that

        police and the public can make informed decisions. The limited work restrictions and

                                                     29
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 30 of 38




        limits on entering schools without permission are reasonably related to protecting the

        vulnerable and preventing recidivism.

               That Doe himself may not pose a danger is beside the point. The Eighth Amendment

        “does not preclude a State from making reasonable categorical judgments that conviction

        of specified crimes should entail particular regulatory consequences.” Smith, 538 U.S. at

        106; Miller, 405 F.3d at 721–22.

               Virginia’s registry differs in some respects from those in Under Seal and Smith but

        those differences do not make it unreasonably overbroad. The federal sex registry also

        uses a three-tier system, but the third tier of Virginia’s system is arguably broader.

        Compare 34 U.S.C. § 20911, with Va. Code § 9.1-903. The Alaska registry considered in

        Smith had a default registration requirement of only 15 years, without any need for a

        petition to be removed, and lifetime registration was only imposed for an aggravated

        offense or a second offense. 538 U.S. at 90; cf. id. at 104 (suggesting the duration of the

        requirement is not excessive given some recidivism may happen as late as 20 years later).

        Virginia is more severe on both counts. With that said, we still echo the Supreme Court’s

        assessment in Smith: This registry is “consistent with grave concerns over the high rate of

        recidivism among convicted sex offenders and their dangerousness as a class.” Id. at 103.

        All of Doe’s other arguments would have us apply a more stringent fit analysis than is

        required by Smith. While the law may be overbroad in some sense—e.g., the lascivious

        flasher may not require lifelong registration and tracking by the State—we do not find it

        unreasonably excessive as a matter of law.



                                                     30
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 31 of 38




               Historical punishments. Next, we look to a survey of historical punishments

        “because a State that decides to punish an individual is likely to select a means deemed

        punitive in our tradition.” Smith, 538 U.S. at 97. Because offender registries are a modern

        invention, we proceed by analogy, comparing the registration scheme to historical

        punishments to consider whether the effects are the same. See id. at 97–99.

               The first potential comparison is public shaming. There is a whole suite of strange

        old punishments that fit into this category. In his Commentaries, Blackstone includes in

        his list of punishments that “consist principally in their ignominy” things like “the pillory,

        the stocks, and the ducking-stool.” 4 Blackstone, at *370. These punishments often

        involved standing in public with a sign describing your crime. See Second Trial of Titus

        Oates, 10 How. St. Tr. 1227, 1315 (K.B. 1685) (“Thirdly, The Court does award, That you

        do stand upon the Pillory, and in the Pillory, here before Westminster-hall gate, upon

        Monday next, for an hour’s time, between the hours of 10 and 12; with a paper over your

        head (which you must first walk with round about to all the Courts in Westminster-hall)

        declaring your crime.”). Sometimes a murderer might be branded with the letter “M” to

        shame him. See Smith, 538 U.S. at 98 (citing R. Semmes, Crime and Punishment in Early

        Maryland 35 (1938)).       There is an intuitive comparison between these kinds of

        punishments and the public dissemination of sex-crimes information, but that is not enough

        to make them analogs.

               The courts in Smith and Under Seal rejected this comparison. One important

        distinction is that those old punishments involved physical pain and direct confrontation

        with the community. Smith, 538 U.S. at 98; see also 4 Blackstone, at *370 (“[M]ost of

                                                     31
USCA4 Appeal: 20-1951      Doc: 44         Filed: 01/28/2022     Pg: 32 of 38




        them are mixed with some degree of corporal pain.”). But that was not always true; for a

        famous example, take the real Massachusetts law that inspired Nathaniel Hawthorne’s The

        Scarlet Letter. As punishment for adultery, the guilty were required to “for ever after wear

        a capital A, of two inches long and proportionable bigness, cut out in cloth of a contrary

        colour to their cloaths, and sewed upon their upper garments, on the outside of their arm,

        or on their back, in open view.” An Act, Against Adultery and Polygamie, Acts and Laws,

        Passed by the Great and General Court or Assembly of their Majesties Province of the

        Massachusetts-Bay in New-England 72 (1694).

               That Massachusetts law proves that some shaming punishments did not necessarily

        involve physical pain or mass public confrontation. But this is the closest to an analog Doe

        might point to, and even this punishment was more degrading than a photo on a website.

        More importantly, “[o]ur system does not treat dissemination of truthful information in

        furtherance of a legitimate governmental objective as punishment.” Under Seal, 709 F.3d

        at 265 (quoting Smith, 538 U.S. at 98).

               Other details do not change things. Designating the crime “Tier III” might add some

        extra shame, but convictions are already public, and it is hard to see how this label would

        add much embarrassment. Compare Prynne, 848 F. App’x at 101–03, with id. at 110

        (Agee, J., dissenting).      The “geographic reach of the Internet” brings in other

        complications, considering that a sex offender can now be identified by anyone in the world

        rather than the few people who fit in the town square. But the Supreme Court has held that

        this does not make a registry “punitive”; rather, it is “necessary for the efficacy of the



                                                    32
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 33 of 38




        scheme.” 538 U.S. at 99. Virginia’s sex-offender registry is not like historical shaming

        punishments.

               Another candidate is banishment. The comparison seems strained and metaphorical

        at first glance, but the Sixth Circuit has found the analogy useful. See Snyder, 834 F.3d at

        701–02. That court found that a limitation on where sex offenders can live and work is

        “very burdensome, especially in densely populated areas.” Id. (including a map of the

        Grand Rapids area illustrating this point). But that scheme imposed restrictions of 1,000

        feet. Id. Virginia law prohibits some sex offenders from loitering within 100 feet of a

        school or daycare. Va. Code § 18.2-370.2. That restriction is an order of magnitude less

        severe than the limitation in Snyder, which also involved significant allegations about

        hardship that this case does not. 834 F.3d at 701–02. More to the point, the 100-foot

        limitation is imposed “as a part of [an offender’s] sentence,” so that limit is not part of the

        registry.   Va. Code § 18.2-370.2.      So even if this geographic restriction resembles

        banishment, it is not relevant to Doe’s complaints about the registry. There is no argument

        that the registry’s requirements are anything like banishment; it does not make offenders

        “dead in law [and] entirely cut off from society.” 1 Blackstone, at *132.

               Finally, parole and probation. The Court in Smith said this comparison had “some

        force” but rejected it because “[p]robation and supervised release entail a series of

        mandatory conditions and allow the supervising officer to seek the revocation of probation

        or release in case of infraction.” 538 U.S. at 101–02. The Alaska registration scheme there

        did not involve any real supervision. Id. But this Virginia scheme creates criminal

        violations for disregarding the registry’s rules. See, e.g., Va. Code § 18.2-370.5. The

                                                      33
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 34 of 38




        Virginia scheme also requires the State Police to physically verify an offender’s

        registration information twice a year, § 9.1-902, and Doe alleges that this requirement

        involves random home visits to verify the required information. “Historically, a probation

        officer took a far more active role in a probationer’s life than simply collecting information

        for a database.” Shaw, 823 F.3d at 564 (in-person reporting to officers is not like the many

        requirements of parole). Taken as a whole, the Virginia registry may have shades of

        probation, but probation often involves a greater degree of intrusion and regularity.

               We also note two founding era laws that suggest that—far from being considered

        punishments—registries and other publication of personal information would have been

        considered common regulatory tools. First, consider the census. In 1790, the United States

        held its first census. United States Census Bureau, 1790 Overview, History, Census.gov

        (last visited Jan. 20, 2022). The Census Act of 1790 required not only that States count

        their inhabitants but also that a copy of the official schedule of the census for each district

        be “set up at two of the most public places” in the district, “there to remain for the

        inspection of all concerned.” An Act Providing for the enumeration of the Inhabitants of

        the United States, ch. 2, § 6, 1 Stat. 101, 101–03 (1790). That schedule included the names

        of the heads of all the counted families. § 1, 1 Stat. at 101–02; see also United States

        Census Bureau, 1790 Census: Heads of Families at the First Census, Census.gov (last

        visited Jan. 20, 2022). Of course, there is nothing inherently damaging in having your

        name publicly listed as the head of a household, so in that way, it is distinguishable from a

        sex-offender registry. With that said, this example provides at least one data point that,

        historically, public registries were used as regulatory tools and not punishments. The next

                                                      34
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 35 of 38




        example shows that even registries publishing negative information were not considered

        punishments.

               Less than a decade later, Congress passed the infamous Alien and Sedition Acts,

        which included a registry for all aliens. See An Act supplementary to and to amend the

        act, intituled “An act to establish an uniform rule of naturalization; and to repeal the act

        heretofore passed on that subject,” Ch. 54, § 4, 1 Stat. 566, 567 (1798). Aliens had to report

        to the local district clerk and provide their name, age, residence, and occupation; that

        registration information was then sent to the Secretary of State; and anyone who was caught

        avoiding this requirement would be fined upwards of $2 and sometimes even “committed

        to the common gaol.” § 5, 1 Stat. at 568. Not only were new aliens required to register,

        aliens who were already here had to register within 6 months of the passage of the law—

        which might have raised the specter of the Ex Post Facto Clause if the founding generation

        thought of mere registration as a punishment.

               In sum, while there are similarities between historical punishments and this modern-

        day registry, we find that the Virginia sex-offender registry is more like the common

        regulatory devices used at the founding than it is like historical forms of punishment.

               Affirmative disability or restraint. The Virginia registry imposes some affirmative

        disabilities and restraints on offenders like Doe. On this factor, “minor and indirect”

        restraints will not be punitive; we look for something more substantial. Smith, 538 U.S. at

        100. Imprisonment is the “paradigmatic” example of an affirmative restraint, see id. at 97–

        100; Kansas v. Hendricks, 521 U.S. 346, 356 (1997), and Doe is not subject to anything

        like prison. That is why Smith and Under Seal found this factor to cut against a finding of

                                                     35
USCA4 Appeal: 20-1951       Doc: 44         Filed: 01/28/2022      Pg: 36 of 38




        punitive effect, because neither registry imposed anything like prison and neither sought to

        “restrain activities sex offenders may pursue” or require them to “seek permission” before

        acting. Under Seal, 709 F.3d at 265 (quoting Smith, 538 U.S. at 100). The same is true

        here, as one can move or change jobs without permission. Id.

               Virginia’s scheme includes some restrictions and impositions, but they do not

        approach the level of restraint imposed by a prison sentence. To start, offenders cannot

        hold certain jobs. But job restrictions cannot alone make a punishment. See Smith, 538

        U.S. at 97–100. 15 Tier III offenders must also ask permission to enter a school during

        school hours, even to visit their own child. See Va. Code § 18.2-370.5. And offenders are

        required to register and re-register in person, § 9.1-903, which the Court in Smith implied

        may amount to a restraint or disability, see 538 U.S. at 101. The Virginia registry imposes

        some disabilities and restraints on people like Doe, but at worst, they are “minor and

        indirect.” See id. at 100.

               Promotes the traditional aims of punishment. Finally, while Doe can find aspects

        of the traditional justifications for punishment in Virginia’s registry, the law is better

        understood as promoting public safety. This factor considers whether the government

        action promotes the traditional goals of punishment, mainly retribution and deterrence.

        Smith, 538 U.S. at 102; see also Under Seal, 709 F.3d at 265. In working through this

        factor, the Court in Smith did not find it sufficient to simply state how the law might further


               15
                  The Supreme Court has found various categorical restrictions on occupations to
        be nonpunitive. See, e.g., Hawker v. New York, 170 U.S. 189, 197 (1898) (prohibiting
        felons from practicing medicine); De Veau v. Braisted, 363 U.S. 144, 160 (1960) (plurality
        opinion) (prohibiting felons from being union agents).
                                                      36
USCA4 Appeal: 20-1951      Doc: 44          Filed: 01/28/2022     Pg: 37 of 38




        the goals of retribution and deterrence; to show punitive effect, the Court required

        retribution and deterrence to be primary factors of the law. 538 U.S. at 102.

               That is simply not the case here. There are wisps of deterrence and retribution, but

        not enough to show punitive intent. The threat of the registry does provide some deterrence

        to would-be sex offenders, but that is true of many nonpunitive government programs. Id.

        While it might look like retribution to place offenders into Tiers based on the seriousness

        of their crimes instead of their risk of reoffending, using broad categories and

        generalizations is a reasonable way of assessing risk. See id. So all these policies can be

        explained as “reasonably related to [the] regulatory objective” of community safety. Id. at

        102. The traditional punitive justifications are not the driving force here.

               On balance, we find that these factors do not demonstrate punitive effect, especially

        considering the deference we must give to the legislature’s intent. Even if we were inclined

        to disagree with the legislature, Virginia’s registry does not have punitive effects so far

        beyond the registries in Smith and Under Seal that they would make this case

        distinguishable. So we hold that the effect of the Virginia sex-offender registry is not so

        clearly punitive that it overcomes the intent of the legislature. Therefore, because this

        registry is not a punishment, the Eighth Amendment claim was properly dismissed.

                      3.     Remaining Claims

               Doe also brings claims under a federal substantive due process theory and under the

        Virginia Constitution. Both can be dealt with in short order. A substantive due process

        challenge is considered under rational-basis review unless some fundamental right is

        implicated. Herndon v. Chapel Hill-Carrboro City Bd. of Ed., 89 F.3d 174, 177 (4th Cir.

                                                     37
USCA4 Appeal: 20-1951       Doc: 44          Filed: 01/28/2022      Pg: 38 of 38




        1996). We hold that Virginia’s sex-offender registry is rationally related to the legitimate

        public interest in public safety because it “alert[s] the public to the risk of sex offenders in

        their communit[y].” See Smith, 538 U.S. at 102–03.

               As to the state claims, the district court declined to exercise supplemental

        jurisdiction over them after dismissing all of Doe’s federal claims. Because we agree with

        the district court’s dismissal of his federal claims, we also agree with the district court’s

        dismissal of his state claims.

                                         *             *              *

               If an 18-year-old man in Virginia has “consensual” sex with his 14-year-old

        girlfriend, and the next day, sends her a text message asking her to do it again, he will have

        committed two crimes. But under the letter of the law in Virginia, only one of those crimes

        will place him on the worst tier of sex offenders on the registry with the rapists and the

        murderers: the text message. That may not make much sense.

               But our Constitution “presumes that even improvident decisions will eventually be

        rectified by the democratic process.” See Cleburne, 473 U.S. at 440. The judiciary is not

        meant to revise laws because they are clumsy, unwise, or—even in some cosmic sense—

        unfair. In cases like this, courts are asked to make judgments about what is inside and what

        is outside the precise lines drawn by the Constitution. And whatever else they may be,

        Virginia’s sex-offender registry and its narrow Romeo-and-Juliet provision are

        constitutional. Accordingly, the district court’s judgment is

                                                                                         AFFIRMED.



                                                      38